AMENDMENT TO MANAGEMENT AGREEMENT THIS AMENDMENT (“Amendment”), entered into as of the 27th day of March, 2009, by and among Old Mutual Capital, Inc. (the “Adviser”) and Old Mutual Funds II, a Delaware statutory trust (the “Trust”), to the Investment Management Agreement, as amended, effective as to certain portfolios of the Trust the 19th day of April, 2006 and effective as to certain other portfolios of the Trust the 17th day of May, 2006 by and between the Adviser and Trust (“Management Agreement”). Effective following the close of business on March 27, 2009, the parties desire to: (i) reduce the compensation paid under the Management Agreement with respect to the Old Mutual TS&W Small Cap Value Fund; (ii) reflect the completion of the reorganization of the Old Mutual Developing Growth Fund into the Old Mutual Strategic Small Company Fund; (iii) reflect the completion of the reorganization of the Old Mutual Mid-Cap Fund into the Old Mutual TS&W Mid-Cap Value Fund; (iv) reflect the completion of the reorganization of the Old Mutual Select Growth Fund into the Old Mutual Large Cap Growth Fund; and (v) reflect the completion of the reorganization of the Old Mutual Small Cap Fund into the Old Mutual TS&W Small Cap Value Fund.Accordingly, Schedule A of the Sub-Advisory Agreement is deleted in its entirety and replaced with amended Schedule A, attached hereto. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Management Agreement shall continue in full force and effect. This Amendment has been executed as of the date set forth above by a duly authorized officer of each party and is effective immediately following the closing of the Reorganization. OLD MUTUAL CAPITAL, INC. OLD MUTUAL FUNDS II By:/s/ Mark E. Black By:/s/ Robert T. Kelly Name:Mark E. Black Name:Robert T. Kelly Title:Chief Financial Officer Title:Treasurer DMEAST #2022490 v9 SCHEDULE A
